From a judgment in favor of plaintiff in an action of assumpsit the defendants appeal.
This is a companion case to the case of L. H. Sisson and T. J. Watson v. B. F. Pruitt, ante, p. 341, 183 So. 686. These two cases were tried in the circuit court at the same time before the same jury. The bills of exceptions in the two cases are identical, except for the substitution of the name of Lester England in this case for the name of T. J. Watson in the other case. The record also is practically the same in the two cases.
On authority of Sisson and Watson v. Pruitt, supra, the judgment in this case is affirmed.
Affirmed.